McDonald, judge.
This is an appeal from an entry of a nunc pro tunc judgment.
Appellant was convicted on October 22, 1951, in the District Court of Brazoria County for theft of property over the value of $50.00; his punishment, two years confinement in the state penitentiary.
On June 8, 1964, the trial court on appellant’s application entered an order correcting the sentence to show that it should have contained the following: “This term to run concurrent with Federal Term existing on October 22, 1951.”
Appellant is attempting to here raise matters during the trial held some thirteen years before and apparently attack a sentence imposed against him in Moore County, Texas, in 1961. The trial court’s action did not disturb appellant’s status and constituted no action at all as the sentence was valid and had already been served. There is nothing before us for review.
No error is claimed in the nunc pro tunc proceeding, and we find none.
Accordingly, the judgment is affirmed.